NO. 27,388
 THE STATE OF TEXAS                           §    IN THE DISTRIC1i11rnm:l.. ·
                                                                               '·.'             Z''      (-,     r
                                                                                                                 L: I'"'

                                               §                                        -   I    '   l   -   •

                                                                                      FILED IN
 v.                                            §    196™ JUDICIAL DISTRICT
                                                                    6th COURT OF APPEALS
                                                                TEXARKANA, TEXAS
 BOBBY JOEEVANS                            :                                TEXAlWJ
                                               OF HUNT COUNTY,5/14/2015 4:18:01 PM
                                                                 DEBBIE AUTREY
                                   NOTICE OF APPEAL                   Clerk


TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Bobby Joe Evens, Defendant in the above styled and numbered cause, and

gives this written notice of appeal to the Court of Appeals of the State of Texas from the

judgment of conviction and sentence herein rendered against Defendant on April 09, 2015. This

appeal is taken to the Sixth Court of Appeals in Texarkana, Texas

                                            Respectfully submitted,

                                            Elisha Hollis
                                            2608 Stonewall Street
                                            Greenville, Texas 7540 l
                                            Tel: (903) 450-2473
                                            Fax: (903) 200-1290



                                            By:~~~
                                                Elisha Hollis
                                                State Bar No. 24083189
                                                Attorney for Bobby Joe Evens


                                     Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or party in

accordance with the Texas Rules of Civil Procedure on May 5, 2015.




                                                                                                                           ;
                                            Elisha Hollis
                                            Attorney for Bobby Joe Evens
                                                                                                                           f

                                                                                                                           I
                                                                                                                           I
1


l1
                                                CASE   No. 27388                    COUNT   1
l    THE STATE OF TEXAS
                                                 INCIDENT NO.ffRN: 9128232704 A001
                                                                          §
1    v.
                                                                          §
                                                                          §
                                                                          §        OF HUNT COUNTY, TEXAS
     BOBBY JOE EVENS                                                      §
                                                                          §
     STATE   JD NO.: TX 02287538                                          §         196TH JUDICIAL DISTRICT

                       TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL

          I, J. ANDREW BENCH ,Judge of the trial court certify this criminal case:
                      g' is not a plea bargain case, and the defendant has the right of appeal; or
                      0   is a plea bargain case, but matters were raised by written motion filed and ruled on before trial and
                          not withdrawn or waived and the defendant has the right of appeal; or
                                                                                                                                  Ii
                      0   is a plea bargain case, but the trial court has given permission to appeal; and the defendant has the
                                                                                                                                  f
                                                                                                                                  I
                          right to appeal; or
                      0   is a plea bargain case, and the defendant has
                      0   the defendant has waived the right of appeal
                      Signed on 04·09·2015.
                                                                                                                                  I
                                                                   196 11f JUDICIAL DISTRICT COURT
                   I have received a copy of this certification. I have also been informed of my rights concerning any
                                                                                                                                  l
          appeal of this criminal case, including any right to file a prose petition for discretionary review pursuant to
                                                                                                                                  f
          Rule 68 of the Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy             I
          of the court of appeals' judgment and opinion to my last known address and I have only thirty (30) days in
          which to file a pro se petition for discretionary review in the court of appeals. TEX. R. APP. PRO. R. 68.2. I
                                                                                                                                  it
                                                                                                                                  ~
          acknowledge that, if I wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate
          attorney, by written communication, of any change in the address at which I am currently living or any change           f
                                                                                                                                  r
          in my prison unit. I understand that, because of appellate deadlines, if IjatJ to timely inform my appellate            '
                                                                                                                                  ''
          :;~~:~Y of an~y